Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of group I (i.e. claim 8) and election of compound of Formula (VIIa) in the reply filed on 04/11/22 is acknowledged.  Claims 1-7 and 9-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected groups II and III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/11/22.
Claims 1-10 are currently pending in the application.  However, due to a restriction requirement, claims 1-7 and 9-10 are withdrawn from further consideration and claim 8 is being examined on the merits herein.
Thus the requirement is deemed proper and is therefore made final.
The examiner contends that compounds VIIa and compounds Va and VIa are free of the art.  Claims 1-7 and 9 have been rejoined since said compounds are encompassed in the process method of group II.  However, claim 10 will not be re-joined since claim 8 does not encompass the subject matter of claim 10.  As a result, claims 1-9 are being examined on the merits herein.  




Priority

Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d) for foreign priority based on an application filed in India on 12/18/17, which papers have been placed of record in the file. 

						             IDS

	The information disclosure statement (IDS) submitted on 06/16/20 is acknowledged and has been entered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7 and 9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Learmonth et al. (U.S. 8,168,793 B2, cited by applicant and filed on an IDS 1449) in view of PubChem (Compound Summary, 2006, pgs. 1-14) and Travis et al. (Organic Letters, 2003, Vol. 5, No. 7, pgs. 1031-1034).  

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Learmonth et al. teach new compounds of Formula (I) that have potentially valuable pharmaceutical properties in the treatment of central and peripheral nervous system disorders (see abstract and col. 4).  Specifically, Learmonth et al. teach that the invention relates to the findings that when a central ring substituted with an oxidized pyridine ring was added, great reduction of toxicity was found in said nitrocatechols (see col. 3).  Importantly, Learmonth et al. teach a process of making opicapone (see col. 7, lines 20-22) wherein compounds of formula (IIB) can be used to prepare compounds of Formula (I) including opicapone wherein formula (IIB) is subjected to a cyclisation reaction comprising condensation and hydration (i.e. instant step b and step d) (see col. 14):

    PNG
    media_image1.png
    255
    485
    media_image1.png
    Greyscale
and 
    PNG
    media_image2.png
    208
    460
    media_image2.png
    Greyscale

Wherein R4-R7 are either inter alia alkyl or alkyl moieties; and wherein R8 and R9 are independently Hydrogen or suitable protective groups for aromatic hydroxyl groups (see col. 14).  Additionally, said reactions lead to the production of oxadiazole derivatives of formula (IVC; see col. 15): 

    PNG
    media_image3.png
    387
    528
    media_image3.png
    Greyscale
(see col. 15).  Alternatively, the compounds of Formula (I) can be prepared wherein compound VB is reacted and subjected to cyclisation reaction comprising condensation and dehydration with a compound of general formula (III) under conditions suitable to produce oxadiazole derivatives to result in compound of Formula (IVB) followed by oxidation of the pyridyl nitrogen atom to give a compound according to Formula IVB as shown above and finally, if necessary, the removal of the hydroxyl protecting groups to provide the compounds of general formula (I) wherein the central unit consists of a 1,2,4-oxadiazol-3,5-diyl-moiety (see col. 16-17).  Suitable protective groups for aromatic hydroxyl groups are well known in the art and examples of suitable protective groups for aromatic hydroxyl groups include methyl, ethyl, isopropyl, benzyl, etc..; one of the groups R8 and R9 is H and the other is methyl or alternatively the insertion of the protective group which is hydrolysable under physiological conditions may take place either in the same or in a subsequent reaction step (instant claim 2; see col. 17).  Additionally, the oxadiazole derivatives comprise conditions wherein such compound is in high yield and purity (see col. 17).  Learmonth et al. teach that compound of general formula III requires activation before condensation with a compound of formula IIB or VB and suitable reagents for activation for the compound of formula III include various agents such as , carbonyldiimidzole, thionyl chloride, sulfonylchloride and wherein said reagent effect the cyclisation step which consists of condensation and dehydration (instant claims 1 and 4; see col. 17).  Various solvents can be used including aprotic solvents such as DMF, DMSO, CMA, or N-methylpyrrolidinone (see instant claim 3; see col 18).  As for the bases used in the condensation and dehydration reaction, suitable preferred bases include tritheylamine, pyridine, or 4-dimethylaminopyridine (DMAP) (instant claim 5; see col. 18). Learmonth et al. further teach that parameters to be taken into consideration by the skilled person include but not limited to, oxidizing agent, amount of oxidizing agent, choice of protecting groups, solvent system, reaction temperature, and reaction time and solubility of reagents wherein preferred oxidizing agents include hydrogen peroxide, MnO2, peracetic acid, and persulfuric acid (see instant claim 6; see col. 18).  Learmonth et al. further demonstrated the use of aluminum chloride in the presence of pyridine and further purified using dichloromethane and isopropanol mixture (i.e. instant claim 9) during the preparation of the compounds of formula (I) (see col. 41 or example 8).
                                                                            	
	Learmonth et al. do not specifically teach a method of preparing opicapone wherein step a is recited so that 3,4-dimethoxy-5-nitrobenzaldehyde is reacted with oxone.

PubChem is being provided to demonstrate that 3,4-dimethoxy-5-nitrobenzaldehyde is known in the art and sold as a product.  
Travis et al. teach facile oxidation of aldehydes (as is the case of 3,4-dimethoxy-5-nitrobenzaldehydes) to acids or esters with oxone (see abstract).  Specifically, Travis et al. teach that said reaction is a highly efficient, mild, and simple protocol for oxidation of aldehydes to carboxylic acid using oxone (see abstract).  Since oxone is stable, has ease of transport, nontoxic in nature, non-polluting byproducts, and cost-effective, oxone in combination with DMF as a solvent can be used to oxidized aldehydes and convert them into carboxylic acids (see pg. 1031, right col. and 1032, right col.).  

Thus, to one of ordinary skill in the art at the time of the invention would have found it obvious to follow the teachings of Travis and PubChem to first transform 3,4-dimethoxy-5-nitrobenzaldehyde to 3-,4-dimethoxy-5-nitrobenzoic acid with the aid of oxone and then further follow the reactions of Learmonth et al. in order to obtain opicapone since Travis et al. teach that said reactions are cost-effective and non-toxic and in view of Learmonth et al. who teach that its synthesis is devoid of toxicity risk.  Given the teachings of Learmonth, PubChem, and Travis, one of ordinary skill would have been motivated to formulate opicapone with the reasonable expectation of providing a product that is not only stable, cost-effective but also non-toxic.  

Conclusion
Claim 8 is allowed but claims 1-7 and 9 are not allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samira Jean-Louis whose telephone number is 571-270-3503.  The examiner can normally be reached on 7:30-6 PM EST M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/SAMIRA J JEAN-LOUIS/
Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
05/17/2022